Exhibit 10.1

 

JOINDER AND THIRD LOAN MODIFICATION AGREEMENT

 

 

 

Dated: As of July 11, 2016

 

Reference is hereby made to a certain loan arrangement by and among (a) SILICON
VALLEY BANK, a California corporation with its principal place of business at
3003 Tasman Drive, Santa Clara, California 95054, and with a loan production
office located at 275 Grove Street, Suite 2-200, Newton, Massachusetts 02466
(“Bank”) and (b) (i) TELADOC, INC., a Delaware corporation, with its principal
place of business located at 2 Manhattanville Road, Suite 203, Purchase, New
York 10577 (“Teladoc”), and (ii) STAT HEALTH, LLC, a Delaware limited liability
company with its chief executive office located at 5725 N. Scottsdale Road,
Suite C-100, Scottsdale, Arizona 85250 (“STAT”; together with Teladoc, jointly
and severally, individually and collectively, “Existing Borrower”), which loan
arrangement is evidenced by, among other documents, a certain Subordinated Loan
and Security Agreement dated as of May 2, 2014, between Existing Borrower and
Bank, as amended by a certain First Loan Modification Agreement dated as of
March 11, 2015, and as further amended by that certain Joinder and Second Loan
Modification Agreement between Existing Borrower and Bank dated as of June 17,
2015 (as has been and as may be further amended, modified, restated, replaced,
or supplemented from time to time, the “Loan Agreement”).  All capitalized terms
used herein without definitions shall have the meanings given such terms in the
Loan Agreement.

1.        Joinder to Loan Agreement.  The undersigned, (a) TELADOC PHYSICIANS,
P.A, a Texas profession association, with its chief executive office located at
2 Manhattanville Road, Suite 203, Purchase, New York  10577, Attn: Legal Dept.
(“Physicians”), (b) COMPILE, INC., a Delaware corporation with its chief
executive office located at 2 Manhattanville Road, Suite 203, Purchase, New York
10577, Attn: Legal Dept. (“Compile”), and (c) HY HOLDINGS, INC., a Delaware
corporation with its chief executive located at 2 Manhattanville Road, Suite
203, Purchase, New York  10577, Attn: Legal Dept. (“HY”).  HY, Physician, and
Compile, jointly and severally, individually and collectively (the “New
Borrower”) and, together with Existing Borrower, jointly and severally,
individually and collectively (the “Borrower”), hereby joins the Loan Agreement
and each of the Loan Documents, and agrees to comply with and be bound by all of
the terms, conditions and covenants of the Loan Agreement and the Loan
Documents, as if New Borrower were originally named “Borrower” therein.  Without
limiting the generality of the preceding sentence, New Borrower agrees that it
will be jointly and severally liable, together with Existing Borrower, for the
payment and performance of all present and future indebtedness, obligations and
liabilities of Borrower under the Loan Agreement, including, without limitation,
the Obligations.  All references in the Loan Documents to “Borrower” shall be
deemed to refer, jointly and severally, individually and collectively, to
Borrower.  New Borrower acknowledges that the Obligations are due and owing to
Bank from Borrower, without any defense, offset or counterclaim of any kind or
nature whatsoever as of the date hereof.  Either Borrower may, acting singly,
request Credit Extensions under the Loan Agreement.  Each Borrower hereby
authorizes and appoints the other as agent for itself for all purposes
hereunder, including, without limitation, with respect to requesting Credit
Extensions pursuant to the Loan Agreement.  Each Borrower hereunder shall be
obligated to repay all Credit Extensions made pursuant to the Loan Agreement,
regardless of which Borrower actually receives said Credit Extensions, as if
each Borrower hereunder directly received all Credit Extensions.

2.        Subrogation and Similar Rights.  Each Borrower waives (a) any
suretyship defenses available to it under the Code or any other applicable law
and (b) any right to require Bank to: (i) proceed against any Borrower or any
other person; (ii) proceed against or exhaust any security; or (iii) pursue any
other remedy.  Bank may

1

--------------------------------------------------------------------------------

 



exercise or not exercise any right or remedy it has against any Borrower or any
security it holds (including the right to foreclose by judicial or non-judicial
sale) without affecting any Borrower’s liability.  Notwithstanding any other
provision of this Joinder and Third Loan Modification Agreement, the Loan
Agreement, the Loan Documents or any related documents, each Borrower
irrevocably waives all rights that it may have at law or in equity (including,
without limitation, any law subrogating Borrower to the rights of Bank under
this Joinder and Third Loan Modification Agreement and the Loan Agreement) to
seek contribution, indemnification or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by Borrower with respect
to the Obligations in connection with this Joinder and Third Loan Modification
Agreement, the Loan Agreement or otherwise and all rights that it might have to
benefit from, or to participate in, any security for the Obligations as a result
of any payment made by Borrower with respect to the Obligations in connection
with this Joinder and Third Loan Modification Agreement, the Loan Agreement or
otherwise.  Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this section shall be null and void.  If any
payment is made to a Borrower in contravention of this section, such Borrower
shall hold such payment in trust for Bank and such payment shall be promptly
delivered to Bank for application to the Obligations, whether matured or
unmatured.

3.        Grant of Security Interest.  To secure the prompt payment and
performance of all of the Obligations, New Borrower hereby grants to Bank a
continuing lien upon and security interest in all of New Borrower’s now existing
or hereafter arising rights and interest in such assets of New Borrower as are
consistent with the description of the Collateral set forth on Exhibit A of the
Loan Agreement (as if such Collateral were deemed to pertain to the assets of
New Borrower), whether now owned or existing or hereafter created, acquired, or
arising, and wherever located, including, without limitation, all of New
Borrower’s assets and all of New Borrower’s books relating to the foregoing and
any and all claims, rights and interests in any of the above and all
substitutions for, additions, attachments, accessories, accessions and
improvements to and replacements, products, proceeds and insurance proceeds of
any or all of the foregoing.  New Borrower further covenants and agrees that by
its execution hereof it shall provide all such information, complete all such
forms, and take all such actions, and enter into all such agreements, in form
and substance reasonably satisfactory to Bank that are reasonably deemed
necessary by Bank in order to grant a valid, perfected first priority security
interest to Bank in the Collateral.  New Borrower hereby authorizes Bank to file
financing statements, without notice to Borrower, with all appropriate
jurisdictions and filing offices in order to perfect or protect Bank’s interest
or rights hereunder, including a notice that any disposition of the Collateral,
by either Borrower or any other Person, shall be deemed to violate the rights of
Bank under the Code.  Any such financing statements may indicate the Collateral
as “all assets of the Debtor” or words of similar effect, or as being of an
equal or lesser scope, or with greater detail, all in Bank’s discretion.

4.        Representations and Warranties.  New Borrower hereby represents and
warrants to Bank that all representations and warranties in the Loan Documents
made on the part of Existing Borrower are true and correct on the date hereof
with respect to New Borrower, with the same force and effect as if New Borrower
were named as “Borrower” in the Loan Documents in addition to Existing Borrower.

5.        Description of Collateral.  Repayment of the Obligations is secured by
(a) the Collateral as described in the Loan Agreement, (b) the Intellectual
Property Collateral as defined in that certain Intellectual Property Security
Agreement dated as of May 2, 2014, between Teladoc and Bank (as amended, the
“Existing Teladoc IP Agreement”), (c) the Intellectual Property Collateral as
defined in that certain Intellectual Property Security Agreement dated as of
June 17, 2015, between STAT and Bank (as amended, the “Existing STAT IP
Agreement”; collectively with the Existing Teladoc IP Agreement, the “Existing
Borrower IP Agreement”), (d) the Intellectual Property Collateral as defined in
that certain Intellectual Property Security Agreement of even date herewith
between each New Borrower and Bank (as amended, the “New Borrower IP Agreement”)
(together with any other collateral security granted to Bank, the “Security
Documents”). 

2

--------------------------------------------------------------------------------

 



Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations shall be referred to as the “Existing
Loan Documents”.

6.        Delivery of Documents.  Borrower hereby agrees that the following
documents shall be delivered to Bank prior to or concurrently with this Joinder
and Third Loan Modification Agreement, each in form and substance satisfactory
to Bank:

A.        a secretary’s certificate for each New Borrower with respect to such
New Borrower’s certificate of incorporation, by-laws, incumbency and resolutions
authorizing the execution and delivery of this Joinder and Third Loan
Modification Agreement and the other documents required by Bank in connection
with this Joinder and Third Loan Modification Agreement;

B.        a long form certificate of the Secretary of State of Delaware (and
with respect to Physicians, a long form certificate of the Secretary of State of
Texas) certified within the past thirty (30) days as to each New Borrower’s
legal existence and good standing;

C.        Certificates of Good Standing/Foreign Qualification, from each state
in which each New Borrower is qualified to transact business, certified within
the past thirty (30) days as to such New Borrower’s existence and good standing;

D.        the results of UCC and other lien searches with respect to New
Borrower indicating no Liens other than Permitted Liens and otherwise in form
and substance satisfactory to Bank;

E.        an Intellectual Property Security Agreement and completed exhibits
thereto, and copies of searches with the United States Patent and Trademark
Office and the United States Copyright Office for each New Borrower;

F.        a Perfection Certificate for each New Borrower;

G.        a Securities Account Control Agreement for each New Borrower from SVB
Securities;

H.        duly executed original signatures to the Senior Loan Agreement and
satisfaction of all conditions precedent thereto;

I.         duly executed Warrant;

J.         a legal opinion of Borrower’s counsel dated as of the Effective Date
together with the duly executed original signature thereto; and

K.        such other documents as Bank may reasonably request.

7.        Description of Change in Terms.

A.        Modifications to Loan Agreement.

1.



The Loan Agreement shall be amended by deleting the defined term “Borrower”
where it appears in the preamble thereof.

 

2.



The Loan Agreement shall be amended by inserting the following new provision to
appear as Section 2.1.2 (2016 Mezzanine Term Loan) thereof:



3

--------------------------------------------------------------------------------

 



 

“2.1.22016 Mezzanine Term Loan.

(a)Availability.  Subject to the terms and conditions of this Agreement, on the
Third Loan Modification Effective Date, Bank shall make one (1) advance (the
“2016 Mezzanine Term Loan”) available to Borrower in an amount equal to
Twenty-Five Million Dollars ($25,000,000.00), provided that all or a portion of
the proceeds of the 2016 Mezzanine Term Loan shall be used to repay in full
Borrower’s outstanding Obligations to Bank under the Mezzanine Term Loans
pursuant to Section 2.1.1 hereof and under the Existing Senior Loan
Agreement.  Borrower hereby authorizes Bank to apply such proceeds to such
Obligations as part of the funding process without actually depositing such
funds into an account of Borrower.  After repayment, the 2016 Mezzanine Term
Loan may not be reborrowed.

(b)Repayment.  Commencing on the first Payment Date of the month following the
month in which the Funding Date of the 2016 Mezzanine Term Loan occurs and
continuing on each Payment Date thereafter, Borrower shall make monthly payments
of interest on the 2016 Mezzanine Term Loan, in arrears, at the rate set forth
in Section 2.2(a)(ii).  All outstanding principal and accrued and unpaid
interest under the 2016 Mezzanine Term Loan, and all other outstanding
Obligations with respect to the 2016 Mezzanine Term Loan, are due and payable in
full on the 2016 Mezzanine Term Loan Maturity Date.

(c)Mandatory Prepayment Upon an Acceleration.  If the 2016 Mezzanine Term Loan
is accelerated following the occurrence of an Event of Default, Borrower shall
immediately pay to Bank an amount equal to the sum of: (i) all outstanding
principal plus accrued and unpaid interest, (ii) the 2016 Prepayment Premium,
(iii) the 2016 Final Payment plus (iv) all other sums, if any, that shall have
become due and payable, including interest at the Default Rate with respect to
any past due amounts.

(d)Permitted Prepayment of 2016 Mezzanine Term Loan.   Borrower shall have the
option to prepay all, but not less than all, of the 2016 Mezzanine Term Loan
advanced by Bank under this Agreement, provided Borrower (i) provides written
notice to Bank of its election to prepay the 2016 Mezzanine Term Loan at least
thirty (30) days prior to such prepayment, and (ii) pays, on the date of such
prepayment (A) all outstanding principal plus accrued and unpaid interest, (B)
the 2016 Prepayment Premium, (C) the 2016 Final Payment plus (D) all other sums,
if any, that shall have become due and payable, including interest at the
Default Rate with respect to any past due amounts.

3.



The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.2(a) thereof:

(a)Interest Rate.  Subject to Section 2.2(b), the principal amount of the
Mezzanine Term Loans shall accrue interest at a fixed per annum rate equal to
ten percent (10.0%), which interest shall be payable monthly in accordance with
Section 2.2(c) below.



4

--------------------------------------------------------------------------------

 



and inserting in lieu thereof the following:

(a)Interest Rate.

(i) Mezzanine Term Loan.  Subject to Section 2.2(b), the principal amount of the
Mezzanine Term Loans shall accrue interest at a fixed per annum rate equal to
ten percent (10.0%), which interest shall be payable monthly in accordance with
Section 2.2(c) below.

(ii) 2016 Mezzanine Term Loan.  Subject to Section 2.2(b), the principal amount
of the 2016 Mezzanine Term Loan shall accrue interest at a floating per annum
rate equal to six and one-quarter of one percent (6.25%) above the Prime Rate,
which interest shall be payable monthly in accordance with Section 2.2(c) below.

4.



The Loan Agreement is amended by inserting the following new provisions to
appear as subsections (f) and (g) in Section 2.3 thereof:

(a)2016 Prepayment Premium.  The 2016 Prepayment Premium, when due hereunder.

(b)2016 Final Payment.   The 2016 Final Payment, which shall be due and payable
on the earliest to occur of (i) the 2016 Mezzanine Term Loan Maturity Date, (ii)
the repayment or prepayment of the 2016 Mezzanine Term Loan, or (iii) the
termination of this Agreement.

5.



The Loan Agreement is amended by deleting the following provisions appearing in
Section 6.2 thereof:

(a)Monthly Financial Statements.  As soon as available, but no later than thirty
(30) days after the last day of each month, a company prepared consolidated and
consolidating balance sheet and income statement covering the consolidated and
consolidating operations of Borrower, each of its Subsidiaries and PA for such
month certified by a Responsible Officer and in a form acceptable to Bank (the
“Monthly Financial Statements”);

(b)Monthly Compliance Certificate.  Within thirty (30) days after the last day
of each month and together with the Monthly Financial Statements, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement (if
any) and such other information as Bank may reasonably request;

(c)Board-Approved Projections.  As soon as available, but no later than the
earlier to occur of (i) forty-five (45) days after the last day of Borrower’s
fiscal year and (ii) ten (10) days following approval of the Board, and in each
case contemporaneously with any updates or changes thereto, Board-approved
projections as to the then current fiscal year in a form acceptable to Bank;



5

--------------------------------------------------------------------------------

 



and inserting in lieu thereof the following:

(a)Financial Statements.  As soon as available, but no later than (i) thirty
(30) days after the last day of each month that does not end on a fiscal
quarter, (ii) forty-five (45) days after the last day of each month that ends on
a  fiscal quarter, and (iii) ninety (90) days with respect to the last day of
the month ending on the fourth fiscal quarter of each fiscal year, a company
prepared consolidated and consolidating balance sheet and income statement
covering the consolidated and consolidating operations of Borrower, each of its
Subsidiaries and PA for such month certified by a Responsible Officer and in a
form acceptable to Bank (the “Monthly Financial Statements”);

(b)Compliance Certificate.  Within (i) thirty (30) days after the last day of
each month that does not end on a fiscal quarter, (ii) forty-five (45) days
after the last day of each month that ends on a  fiscal quarter, and (iii)
ninety (90) days with respect to the last day of the month ending on the fourth
fiscal quarter of each fiscal year and together with the Monthly Financial
Statements, a duly completed Compliance Certificate signed by a Responsible
Officer, certifying that as of the end of such month, Borrower was in full
compliance with all of the terms and conditions of this Agreement, and setting
forth calculations showing compliance with the financial covenants set forth in
this Agreement (if any) and such other information as Bank may reasonably
request;

(c)Board-Approved Projections.  As soon as available, but no later than thirty
(30) days after the last day of Borrower’s fiscal year and contemporaneously
with any updates or changes thereto, Board-approved projections as to the then
current fiscal year in a form acceptable to Bank;

6.



The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.6(a) thereof:

“(a)Maintain its, its Subsidiaries’ and PA’s operating, depository and
securities accounts with Bank and Bank’s Affiliates; provided that Borrower may
maintain deposit account #000000858147937 with JPMorgan Chase containing an
aggregate amount of funds not to exceed One Hundred Thousand Dollars
($100,000.00) at any time.”

 

and inserting in lieu thereof the following:

 

“(a)Maintain its, its Subsidiaries’ and PA’s operating, depository and
securities accounts with Bank and Bank’s Affiliates; provided that Borrower may
maintain a deposit account with JPMorgan Chase containing an aggregate amount of
funds not to exceed One Hundred Thousand Dollars ($100,000.00) at any time.  In
addition to the foregoing, Borrower shall be permitted to maintain accounts with
PayPal and Stripe, provide that any and all funds maintained in or deposited
into such accounts shall be immediately transferred into an account of Borrower
maintained with Bank.”

 

6

--------------------------------------------------------------------------------

 



7.



The Loan Agreement is amended by inserting the following new provision (Access
to Collateral; Books and Records) to appear as Section 6.11 thereof:

“6.11Access to Collateral; Books and Records.  Allow Bank, or its agents, at
reasonable times, on one (1) Business Day’s notice (provided no notice is
required if an Event of Default has occurred and is continuing), to inspect the
Collateral and audit and copy Borrower’s Books.  Such inspections or audits
shall be conducted no more often than once every twelve (12) months unless an
Event of Default has occurred and is continuing in which case such inspections
and audits shall occur as often as Bank shall determine is necessary.  The
foregoing inspections and audits shall be at Borrower’s expense.”

8.



The Loan Agreement is amended by deleting the words “Mezzanine Term Loan
Maturity Date” appearing in Section 8.1 therein and inserting in lieu thereof
the words “Maturity Date”. 

9.



The Loan Agreement is amended by deleting the following text, appearing in
Section 8.10 thereof:

 

“8.10Senior Loan Agreement.  The occurrence of an Event of Default (as defined
in the Senior Loan Agreement) under the Senior Loan Agreement, other than an
Event of Default solely resulting from Borrower’s failure to comply with Section
6.7 thereof.”

and inserting in lieu thereof the following:

“8.10Senior Loan Agreement.  The occurrence of an Event of Default (as defined
in the Senior Loan Agreement) under the Senior Loan Agreement, other than an
Event of Default solely resulting from Borrower’s failure to comply with Section
7.1 thereof.”

10.



The Loan Agreement shall be amended by inserting the following new definitions,
appearing alphabetically in Section 13.1 thereof:

 

““2016 Final Payment” is a payment (in addition to and not a substitution for
any other payment) with respect to the 2016 Mezzanine Term Loan in an amount
equal to three percent (3.0%) of the aggregate original principal amount of the
2016 Mezzanine Term Loan advanced by Bank.

““2016 Mezzanine Term Loan” is defined in Section 2.1.2(a).

““2016 Mezzanine Term Loan Maturity Date” is July 11, 2019. 

““2016 Prepayment Premium” shall be an additional fee payable to Bank in amount
equal to:

 

(a)for a prepayment of the 2016 Mezzanine Term Loan made on or prior to the
first (1st) anniversary of the Third Loan Modification Effective Date, three
percent (3.0%) of the then-outstanding principal amount of the 2016 Mezzanine
Term Loan as of the time immediately prior to such prepayment;



7

--------------------------------------------------------------------------------

 



(b)for a prepayment of the 2016 Mezzanine Term Loan made after the first (1st)
anniversary of the Third Loan Modification Effective Date, but on or prior to
the second (2nd) anniversary of the Third Loan Modification Effective Date, one
and one-half of one percent (1.5%) of the then-outstanding principal amount of
the 2016 Mezzanine Term Loan as of the time immediately prior to such
prepayment; and

(c)for a prepayment of the 2016 Mezzanine Term Loan made after the second (2nd)
anniversary of the Third Loan Modification Effective Date, zero percent (0.0%)
of the then-outstanding principal amount of the 2016 Mezzanine Term Loan as of
the time immediately prior to such prepayment.

““Existing Senior Loan Agreement” is that certain Amended and Restated Loan and
Security Agreement between Bank and Borrower dated as of May 2, 2014, as
amended, modified, supplemented, or restated from time to time.”

““Maturity Date” means the Mezzanine Term Loan Maturity Date and/or the 2016
Mezzanine Term Loan Maturity Date.

““Prime Rate” is the greater of: (i) three and one-half of one percent (3.50%),
and (ii) the rate of interest per annum from time to time published in the money
rates section of The Wall Street Journal or any successor publication thereto as
the “prime rate” then in effect; provided that if such rate of interest, as set
forth from time to time in the money rates section of The Wall Street Journal,
becomes unavailable for any reason as determined by Bank, the “Prime Rate” shall
mean the rate of interest per annum announced by Bank as its prime rate in
effect at its principal office in the State of California (such Bank announced
Prime Rate not being intended to be the lowest rate of interest charged by Bank
in connection with extensions of credit to debtors).

““Subordination Agreement” means that certain Subordination Agreement dated as
of July 11, 2016, by and among SVB, as a lender and administrative agent and
collateral agent for the lenders and the lenders party to the Senior Loan
Agreement, and SVB as lender under this Agreement.

““Third Loan Modification Effective Date” is July 11, 2016.”

11.



The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

 

““Borrower” means, individually and collectively, jointly and severally, Stat
Health and Teladoc.”

““Credit Extension” is each Mezzanine Term Loan, or any other extension of
credit by Bank for Borrower’s benefit.”

““IP Agreement” is, collectively, (a) that certain Intellectual Property
Security Agreement dated as of the Effective Date between Teladoc and Bank, as
may be amended, modified or restated from time to time and (b) that certain
Intellectual Property Security Agreement dated as of June 17, 2015 between Stat
Health and Bank, as may be amended, modified or restated from time to time.”



8

--------------------------------------------------------------------------------

 



““Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Warrant, the IP Agreement, any Bank Services
Agreement, the Senior Loan Agreement, any subordination agreement, any note, or
notes or guaranties executed by Borrower, and any other present or future
agreement by Borrower with or for the benefit of Bank in connection with this
Agreement, the Senior Loan Agreement, or Bank Services, all as amended,
restated, or otherwise modified.

““Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Prepayment Premium, the Final Payment, Bank Expenses, and
other amounts Borrower owes Bank now or later, whether under this Agreement, the
other Loan Documents, or otherwise, including, without limitation, any interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank, and to perform Borrower’s duties under
the Loan Documents.

““Senior Loan Agreement” is that certain Amended and Restated Loan and Security
Agreement between Bank and Borrower dated as of May 2, 2014, as amended,
modified, supplemented, or restated from time to time.”

““Warrant” is, collectively, (a) that certain Warrant to Purchase Stock dated as
of the Effective Date between Borrower and Bank, and (b) that certain Warrant to
Purchase Stock dated as of the Effective Date between Borrower and WestRiver
Mezzanine Loans, LLC, in each case as may be amended, supplemented, restated or
otherwise modified from time to time.”

and inserting in lieu thereof the following:

““Borrower” means, individually and collectively, jointly and severally,
Teladoc, Stat Health, Physicians, Compile, and HY.”

““Credit Extension” is each Mezzanine Term Loan, 2016 Mezzanine Term Loan, or
any other extension of credit by Bank for Borrower’s benefit.”

““IP Agreement” is, collectively, (a) that certain Intellectual Property
Security Agreement dated as of the Effective Date between Teladoc and Bank, as
may be amended, modified or restated from time to time, (b) that certain
Intellectual Property Security Agreement dated as of June 17, 2015 between Stat
Health and Bank, as may be amended, modified or restated from time to time, (c)
that certain Intellectual Property Security Agreement dated as of July 11, 2016
between Physicians and Bank, as may be amended, modified or restated from time
to time, (d) that certain Intellectual Property Security Agreement dated as of
July 11, 2016 between Compile and Bank, as may be amended, modified or restated
from time to time, and (e) that certain Intellectual Property Security Agreement
dated as of July 11, 2016 between HY and Bank, as may be amended, modified or
restated from time to time.”

““Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Subordination Agreement, the Warrant, the IP
Agreement, any Bank Services Agreement, the Senior Loan Agreement, any
subordination

9

--------------------------------------------------------------------------------

 



agreement, any note, or notes or guaranties executed by Borrower, and any other
present or future agreement by Borrower with or for the benefit of Bank in
connection with this Agreement, the Senior Loan Agreement, or Bank Services, all
as amended, restated, or otherwise modified.

““Obligations” are Borrower’s obligations to pay when due any debts, principal,
interest, fees, the Prepayment Premium, the Final Payment, the 2016 Prepayment
Premium, the 2016 Final Payment, Bank Expenses, and other amounts Borrower owes
Bank now or later, whether under this Agreement, the other Loan Documents, or
otherwise, including, without limitation, any interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of Borrower assigned to
Bank, and to perform Borrower’s duties under the Loan Documents.

““Senior Loan Agreement” is that certain Credit Agreement between Bank and
Borrower dated as of July 11, 2016, as amended, modified, supplemented, or
restated from time to time.

““Warrant” is, collectively, (a) that certain Warrant to Purchase Stock dated as
of the Effective Date between Teladoc and Bank, and (b) that certain Warrant to
Purchase Stock dated as of the Effective Date between Teladoc and WestRiver
Mezzanine Loans, LLC, (c) that certain Warrant to Purchase Stock dated as of the
Third Loan Modification Effective Date between Teladoc and Bank, and (d) that
certain Warrant to Purchase Stock dated as of the Third Loan Modification
Effective Date between Teladoc and WestRiver Mezzanine Loans, LLC, in each case
as may be amended, supplemented, restated or otherwise modified from time to
time.

12.



The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

13.



The Payment/Advance Form appearing as Exhibit C to the Loan Agreement is hereby
replaced with the Payment/Advance Form attached as Schedule 2 hereto.

8.        INCONSISTENCIES.  To the extent there is any direct conflict with
respect to representations and warranties and/or affirmative and negative
covenants (other than financial covenants) under the Loan Agreement and the
Senior Loan Agreement, the terms of the Senior Loan Agreement shall govern.

9.        POST-CLOSING DELIVERABLES.  Within forty-five (45) days after the
Third Loan Modification Effective Date, Bank shall have received, in form and
substance satisfactory to Bank, a landlord’s consent in favor of Bank for each
of the following leased locations: (i) 5350 East High Street, Suite 350,
Phoenix, Arizona and (ii) 1945 Lakepointe Drive, Lewisville, Texas, by each
landlord thereof, together with the duly executed original signatures thereto.

10.       FEES.  Borrower shall pay to Bank a commitment fee equal to Two
Hundred Fifty Thousand Dollars ($250,000.00) which fee shall be due on the date
hereof and shall be deemed fully earned as of the date hereof.  Borrower shall
also reimburse Bank for all legal fees and expenses incurred in connection with
this amendment to the Existing Loan Documents.

10

--------------------------------------------------------------------------------

 



11.       Perfection Certificates.  

 

(a) Existing Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and disclosures contained in a certain Perfection Certificate dated as
June 17, 2015 delivered by Existing Borrower to Bank (the “Existing Borrower
Perfection Certificate’), and acknowledges, confirms and agrees that the
disclosures and information Existing Borrower provided to Bank in the Existing
Borrower Perfection Certificate have not changed, as of the date hereof.

 

(b)In connection with this Joinder and Third Loan Modification Agreement, each
New Borrower delivered to Bank a Perfection Certificate signed by such New
Borrower dated as of the date of this Joinder and Third Loan Modification
Agreement (collectively, the “New Borrower Perfection Certificate”).  Each New
Borrower represents and warrants to Bank that: (i) New Borrower’s exact legal
name is that indicated on the New Borrower Perfection Certificate and on the
signature page hereof; and (ii) New Borrower is an organization of the type, and
is organized in the jurisdiction, set forth in the New Borrower Perfection
Certificate; and (iii) the New Borrower Perfection Certificate accurately sets
forth New Borrower’s organizational identification number or accurately states
that New Borrower has none; and (iv) the New Borrower Perfection Certificate
accurately sets forth New Borrower’s place of business, or, if more than one,
its chief executive office as well as New Borrower’s mailing address if
different, and (v) all other information set forth on the New Borrower
Perfection Certificate pertaining to New Borrower is accurate and complete.

 

Borrower hereby acknowledges and agrees that all references in the Loan
Agreement to the “Perfection Certificate” shall mean and include, collectively,
the Existing Borrower Perfection Certificate and the New Borrower Perfection
Certificate.

 

12.       Ratification of IP Security Agreements. 

 

(a)Existing Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of the Existing Borrower IP Agreement, and
acknowledges, confirms and agrees that the Existing Borrower IP Agreement
contains an accurate and complete listing of all Intellectual Property
Collateral as defined in the Existing Borrower IP Agreement and shall remain in
full force and effect. 

 

(b) Each New Borrower hereby ratifies, confirms and reaffirms, all and singular,
the terms and conditions of each New Borrower’s IP Agreement, and acknowledges,
confirms and agrees that each New Borrower IP Agreement contains an accurate and
complete listing of all Intellectual Property Collateral as defined in the New
Borrower IP Agreement and shall remain in full force and effect. 

13.       Consistent Changes.  The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.

14.       Ratification of Loan Documents.  Borrower hereby ratifies, confirms,
and reaffirms all terms and conditions of all security or other collateral
granted to Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.

15.       No Defenses of Borrower.  Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

11

--------------------------------------------------------------------------------

 



16.       Continuing Validity.  Borrower understands and agrees that in
modifying the existing Obligations, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Joinder and Third Loan
Modification Agreement, the terms of the Existing Loan Documents remain
unchanged and in full force and effect.  Bank’s agreement to modifications to
the existing Obligations pursuant to this Joinder and Third Loan Modification
Agreement in no way shall obligate Bank to make any future modifications to the
Obligations.  Nothing in this Joinder and Third Loan Modification Agreement
shall constitute a satisfaction of the Obligations.  It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing.  No maker will be
released by virtue of this Joinder and Third Loan Modification Agreement.

 

17.       Choice of Law, Venue and Jury Trial Waiver.  New York law governs this
Joinder and Third Loan Modification Agreement without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in New York.  NOTWITHSTANDING THE FOREGOING,
BANK SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR
ITS PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH BANK DEEMS NECESSARY
OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE
BANK’S RIGHTS AGAINST BORROWER OR ITS PROPERTY.

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS JOINDER AND THIRD LOAN MODIFICATION
AGREEMENT, THE LOAN AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS JOINDER AND
THIRD Loan Modification AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS
COUNSEL.

18.       Countersignatures.  This Joinder and Third Loan Modification Agreement
shall become effective only when it shall have been executed by Borrower and
Bank.  This Joinder and Third Loan Modification Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, are an original, and all taken together,
constitute one agreement.

[The remainder of this page is intentionally left blank]

 

 



12

--------------------------------------------------------------------------------

 



This Joinder and Third Loan Modification Agreement is executed as of the date
first written above.

 

NEW BORROWER:

 

 

 

TELADOC PHYSICIANS, P.A.

 

By: /s/ Adam C. Vandervoort

 

Name: Adam C. Vandervoort

 

Title:  Authorized Signatory

 

 

 

COMPILE, INC.

 

By: /s/ Adam C. Vandervoort

 

Name: Adam C. Vandervoort

 

Title: VP and Secretary

 

 

 

HY HOLDINGS, INC.

 

By: /s/ Adam C. Vandervoort

 

Name:  Adam C. Vandervoort

 

Title:  President

 

 

 

 

 

EXISTING BORROWER:

 

 

 

TELADOC, INC.

 

 

 

By: /s/ Mark Hirschhorn

 

Name:  Mark Hirschhorn

 

Title:  EVP and Chief Financial Officer

 

 

 

STAT HEALTH, LLC

 

 

 

By: /s/ Mark Hirschhorn

 

Name:  Mark Hirschhorn

 

Title:  President

 

 





[Signature Page to Joinder and Third Loan Modification Agreement]

--------------------------------------------------------------------------------

 



 

 

BANK:

 

 

 

SILICON VALLEY BANK

 

 

 

By: /s/ Brendan D. Quinn

 

Name:Brendan D. Quinn

 

Title: Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Joinder and Third Loan Modification Agreement]

--------------------------------------------------------------------------------

 



 

Schedule 1

EXHIBIT B

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate: 

FROM:  TELADOC, INC., TELADOC PHYSICIANS, P.A, COMPILE, INC., HY HOLDINGS, INC.
and STAT HEALTH, LLC

 

 

The undersigned authorized officer of TELADOC, INC. TELADOC PHYSICIANS, P.A,
COMPILE, INC., HY HOLDINGS, INC. and STAT HEALTH, LLC  (collectively,
“Borrower”) certifies that under the terms and conditions of the Subordinated
Loan and Security Agreement between Borrower and Bank (the “Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below; (2) there are no Events of
Default; (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date;
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.8 of the Agreement;
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. 

Attached are the required documents supporting the certification.  The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.  The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

(i) thirty (30) days after the last day of each month that does not end on a
fiscal quarter, (ii) forty-five (45) days after the last day of each month that
ends on a  fiscal quarter, and (iii) ninety (90) days with respect to the last
day of the month ending on the fourth fiscal quarter of each fiscal year

Yes   No

Annual financial statements (CPA Audited)

FYE within 180 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

Board-approved projections

Earlier of FYE within 30 Days

Yes   No

 

--------------------------------------------------------------------------------

 



 

 

 

Notification of registration of Intellectual Property

 

The following Intellectual Property was registered (or a registration
application submitted) after the Effective Date

(if no registrations, state “None”)

___________________________________________________________________________________________

 

 

 

Other Matters

 

 

Deposit and Securities Accounts (Please list all accounts; attach separate sheet
if additional space needed)

 

Bank

    

Account Number

    

New Account?

    

Acct Control Agmt in place?

 

 

 

 

Yes

No

 

Yes

No

 

 

 

 

Yes

No

 

Yes

No

 

 

 

 

Yes

No

 

Yes

No

 

 

 

 

Yes

No

 

Yes

No

 

 

 

 

Yes

No

 

Yes

No

 

 

 

 

Have there been any amendments of or other changes to the capitalization table
of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries?  If yes, provide copies of any such amendments or changes with
this Compliance Certificate.

 

 

 

 

 

 

 

 

 

Yes

No

 





 

--------------------------------------------------------------------------------

 



 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

----------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

 

 

 

 

TELADOC, INC.

 

BANK USE ONLY

 

 

authorized signer

By:

 

Received by:

Name:

 

Date:

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STAT HEALTH, LLC

 

Verified:

 

 

authorized signer

By:

 

Date:

Name:

 

Compliance Status: Yes     No

Title:

 

 

 

 

 

 

 

 

TELADOC PHYSICIANS, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

COMPILE, INC.

 

 

 

 

 

By:___________________________

 

 

Name:_________________________

 

 

Title: ___________________________

 

 

 

 

 

HY HOLDINGS, INC.

 

 

 

 

 

By: _________________________

 

 

Name: _______________________

 

 

Title:_________________________

 

 

 

 

 

 

 

 





 

--------------------------------------------------------------------------------

 



Schedule 2

 

EXHIBIT C – LOAN PAYMENT/ADVANCE REQUEST FORM

Deadline for same day processing is 2:00 p.m. Eastern Time

Fax To: 

Date:

 

 

Loan Payment:TELADOC, INC. TELADOC PHYSICIANS, P.A, COMPILE, INC., HY HOLDINGS,
INC., and STAT HEALTH, LLC

From Account #________________________________To Account
#__________________________________________________

(Deposit Account #)(Loan Account #)

Principal $____________________________________and/or Interest
$________________________________________________

Authorized Signature:Phone Number:

Print Name/Title:

 

 

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

From Account #________________________________To Account
#__________________________________________________

(Loan Account #)(Deposit Account #)

Amount of Mezzanine Term Loan $___________________________

All Borrower’s representations and warranties in the Subordinated Loan and
Security Agreement are true, correct and complete in all material respects on
the date of the request for an advance; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, accurate and complete in all material respects
as of such date:

 

Authorized Signature:Phone Number:

Print Name/Title:

 

 

Outgoing Wire Request:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is 2:00 p.m., Eastern Time

 

Beneficiary Name: _____________________________Amount of Wire: $

Beneficiary Bank: ______________________________Account Number:

City and State:

Beneficiary Bank Transit (ABA) #: Beneficiary Bank Code (Swift, Sort, Chip,
etc.):

(For International Wire Only)

Intermediary Bank: Transit (ABA) #:

For Further Credit to:

Special Instruction:

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: ___________________________2nd Signature (if required):
_______________________________________

Print Name/Title: ______________________________Print Name/Title:
______________________________________________

Telephone #: Telephone #:

 

--------------------------------------------------------------------------------